Silverman and Markewich, JJ.,
dissent in a memorandum by Silverman, J., as follows: I would confirm the determination of the State Human Rights Appeal Board, which affirmed the Division of Human Rights. With respect to our power to review orders of these agencies, section 298 of the Executive Law provides: "The findings of fact on which such order is based shall be conclusive if supported by sufficient evidence on the record considered as a whole.” I cannot say that the order is not supported by sufficient evidence. The Division of Human Rights found that the incident complained of was not an act of retaliation against complainant for having filed a complaint with the division. Complainant’s supervisor testified that she did not know that complainant had failed a complaint with the division until after June 5, 1975, 12 days after the incident of May 24, 1975. I do not find this incredible as a matter of law. In a large organization such as amtrak, it may well be that legal papers served on an office of amtrak would be forwarded to its legal division and not come to the attention of an affected ticket supervisor for several weeks • thereafter. The State Human Rights Division is charged with the determination of questions of fact, including not only the resolution of conflicts of testimony but deciding whether the evidence in support of the complaint is sufficiently persuasive to justify an affirmative finding of discrimination or retaliation. Where the division finds that the evidence does not satisfy it with respect to so subtle a question as whether acts by the employer in the supervision of an employee are motivated by an intent to retaliate for the filing of a complaint with the division and makes the negative finding of absence of retaliation, it can only be in the rarest of cases that a court would be justified in overruling the division’s finding. This is not such a case.